Smith, C. J.
(dissenting),
While the judgment appealed from is not res judicata of appellee’s cause of action, it is certainly, final, for it ends this case, and, if appellant’s rights are pre-? judiced thereby, he has, in my judgment, the right of appeal under section 33 of the Code.
The Ewing, Copeland, Thornton, and Greenlee Cases cited in the opinion in chief are not in point; for the ground upon which each one of them was decided was not that the judgments appealed from were,not final, but that the nonsuits had been voluntarily entered by the appellants, and therefore could not be complained of by them. Neither are the Bank, Terry, Moody, Browm, liaise, and Y. & M. Y. R. R. Co. Cases cited in that opinion in point; for, of course, a judgment awarding a new trial cannot be said, in this connection, to be final, for it leaves the case still pending.
If the course which has heretofore been pursued by appellee in this case is to be continued, and unless this appeal is allowed this court is without power to say whether or not it shall be continued, this appellant will be kept in court indefinitely, or until appellee finds a judge willing to take his view of the matter, for it appears from the record that appellee first instituted a suit on the cause of action here involved in Smith county; that he afterwards entered a voluntary nonsuit therein, and then sued in the county of Lamar, in which county the judgment appealed from was ren*558dered, and it was admitted at the bar by counsel for appellee that when the nonsuit appealed from was entered a new suit was filed by him in the county of Forest; which suit is now pending.
Appellant’s claim to a reversal of the judgment appealed from and the rendition here of the judgment which the court below should have rendered is based upon the case of Schaffer v. Deemer Mfg. Co., 66 So. 736, and I think it has the right to have this court pass upon it.

Reversed.